DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on DATE is being considered in the examination of this application.
Election/Restrictions
3.	Applicant’s election without traverse of Invention I drawn to claims 1-13 and 27 in the reply filed on 08/22/2022 is acknowledged.
4.	Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat surface to contact and engage a wing of the UAV” in claim 1, the “wheels of the braking stabilizer” in claim 6, and the “actuator to rotate or tilt the stem of the braking stabilizer” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	The term “relatively flat surface” in claim 2 is a relative term which renders the claim indefinite. The term “relatively flat surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how flat a surface is required to be in order for the surface to be considered as a relatively flat surface. 
9.	Claim 6, lines 1-3, recites the limitation “the movement controller is cause movement of at least motor or an actuator operatively coupled to wheels of the braking stabilizer” rendering the claim vague and indefinite, since it is unclear as to exactly what is mean by “is cause movement”. It is further unclear as to exactly how the wheels are being attributed to the braking stabilizer since per the applicant’s disclosure the wheels are both for and mounted to a base that is separate from the braking stabilizer that is merely attached to the base by the stem.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1, 4, 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2018/0086481 A1), hereinafter “Briggs”, in view of Gilchrist, III et al. (US 2012/0223182 A1), hereinafter “Gilchrist”.
12.	Regarding Claim 1, Briggs discloses an apparatus to stabilize and recover an unmanned aerial vehicle (UAV) (Abstract and para. [0023]; apparatus 10’ to stabilize and recover UAV 34 as seen in FIGS. 4-15) the apparatus comprising:
	a capture line (para. [0035]; capture line 72 as seen in FIGS. 4-7);
	a mast (para. [0035]; mast 74) to support (FIG. 7) the capture line (72) for contact with the UAV (34); and
	a braking stabilizer (paras. [0033] and [0039]) including:
		a stem (stem of body 12’/14’ as seen in FIGS. 13-14),
		a body (12’/14’) at a distal end of the stem (FIGS. 13-14), the body defining first and 
second posts (first and second posts 28’/30’ as seen in FIG. 13), and 
	a filament (para. [0039]; filament 16’) extending between the first and second posts (28’/30’) to contact and engage a hook of the UAV (para. [0039]; hooks 36 on respective wings 38 of the UAV for engaging filaments 16’ as seen in FIGS. 8-11).
	Briggs is silent regarding the stem and first and second posts being specifically flexible.  
	Gilchrist discloses an apparatus to stabilize and recover an unmanned aerial vehicle (Gilchrist Abstract, para. [0035] and FIGS. 4A-4D), the apparatus (400) comprising:
	a flexible rod (para. [0038; flexible 404 configured to bend in response to forces experienced from recovering UAV 200 as seen in FIGS. 4A-4D).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Briggs as taught by Gilchrist such that the stem is a flexible stem and the first and second posts are flexible posts. In doing so, an apparatus for stabilizing and recovering an unmanned aerial vehicle benefits from having the structural flexibility required in mitigating forces experienced by the apparatus during capture of a flying UAV and thereby allowing the apparatus to maintains its structural integrity during the process of recovery and stabilization of the captured UAV.
13.	Regarding Claim 4, modified Briggs discloses (see Briggs) the apparatus as defined in claim 1, wherein the filament is at least partially composed of an elastomer (para. [0027]).
14.	Regarding Claim 8, modified Briggs discloses (see Briggs) the apparatus as defined in claim 1, further including an actuator to rotate or tilt the stem of the braking stabilizer (para. [0039]; actuator 86 of 12’/14’ to rotate the body 12’/14’ which includes the stem of the braking stabilizer as seen in FIG. 13 indicated by arrow 90).
15.	Regarding Claim 27, Briggs discloses a system (Abstract) comprising;
	a capture line to engage a first wing of an unmanned aerial vehicle (UAV) (para. [0035]; capture line 72 engaging at least a first wing 38 of a UAV 34 as seen in FIG. 6-7);
	a braking stabilizer to engage a second wing of the UAV, (paras. [0033], [0039]; braking stabilizer engaging at least a second wing 38 via filaments 16’/26’ as seen in FIGS. 5-7, 9 and 11), the second wing opposite the first wing (FIG. 10), the brake stabilizer including:
		a stem extending from a platform (a stem of body 12’/14’ extending from platform 20 
as seen in FIGS. 4 and 13), and
		a body (12’/14’) formed proximate to an end of the stem (FIG. 13), the body having at 
least one feature (16’/26’) to engage the second wing (38).
Briggs is silent regarding the stem being flexible. 
Gilchrist discloses an apparatus to stabilize and recover an unmanned aerial vehicle (Gilchrist Abstract, para. [0035] and FIGS. 4A-4D), the apparatus (400) comprising:
	a flexible rod (para. [0038; flexible rod 404 configured to bend in response to forces experienced from recovering UAV 200 as seen in FIGS. 4A-4D).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Kariv as taught by Gilchrist such that the stem is a flexible stem. In doing so, an apparatus for stabilizing and recovering an unmanned aerial vehicle benefits from having the structural flexibility required in mitigating forces experienced by the apparatus during capture of a flying UAV and thereby allowing the apparatus to maintains its structural integrity during the process of recovery and stabilization of the captured UAV.

16.	Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2018/0086481 A1), and Gilchrist, III et al. (US 2012/022318 A1) as applied to claim 1 above, and further in view of McGeer (US 2015/0239578 A1), hereinafter “McGeer I”.
17.	Regarding Claim 2, modified Briggs discloses the apparatus as defined in claim 1, wherein the body (12’/14’) includes a flat surface (a flat surface of body 12’/14’ between first and second posts 28’/30’ as seen in FIG. 14).
	Modified Briggs is silent regarding a relatively flat surface to contact and engage a wing of the UAV. 
	McGeer I discloses an unmanned aerial vehicle recovery apparatus (McGeer Abstract and FIG. 3A) wherein the body includes a relatively flat surface to contact and engage a wing of the UAV (para. [0061]; capturer 350 including body 351 having a relatively flat surface to contact and engage a wing 14 of the UAV as seen FIGS. 3G-3H).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Briggs to use the arrangement of McGeer I, as a known arrangement of body having a relative surface for the purpose of providing means for reinforcing the retention between a captured unmanned aerial vehicle and an apparatus for recovering and stabilizing the UAV. 
18.	Regarding Claim 5, modified Briggs discloses the apparatus as defined in claim 1.
	Modified Briggs is silent regarding a movement controller.
	McGeer I discloses an unmanned aerial vehicle recovery apparatus (McGeer Abstract and FIGS. 4A-4E) comprising a movement controller to direct movement of the braking stabilizer based on a flight path of the UAV (paras. [0038], [0040]-[0041], [0078]-[0081]; recovery apparatus 400 comprising a movement control to direct movement of the braking stabilizer 450 based on a flight path of the UAV by utilizing optical sensors, real time kinematic GPS, and suitably measuring devices on apparatus 400). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Briggs to use the arrangement of McGeer I, as a known arrangement of a movement controller and braking stabilizer for the purpose of providing means for tracking the movement of UAV in flight and maintaining a designated distance from the UAV (McGeer para. [0041]).
19.	Regarding Claim 6, modified Briggs discloses (see McGeer I) the apparatus as defined in claim 5, wherein the movement controller is cause movement of at least one of a motor or an actuator operatively coupled to the wheels of the braking stabilizer (paras. [0075] and [0078]-[0080]; the controller is configured to cause movement of roller motor 452 operatively coupled to wheels 453/454 of braking stabilizer 450 as seen in FIGS. 4A-4D). 

20.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2018/0086481 A1), and Gilchrist, III et al. (US 2012/022318 A1) as applied to claim 1 above, and further in view of McGeer et al. (US 2016/0114906 A1), hereinafter “McGeer II”.
21.	Regarding Claim 3, modified Briggs discloses the apparatus as defined in claim 1. 
	Modified Briggs is silent regarding the first and second posts extending along a longitudinal direction of the stem. 
	McGeer II discloses an apparatus for recovering an unmanned aerial vehicle (McGeer Abstract and FIG. 1) wherein the first and second posts extend along a longitudinal direction of the stem (first and second posts extending along a longitudinal direction of a stem of docking station 11 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Briggs to use the arrangement of McGeer II, as a known arrangement of first and second posts relative to a stem for the purpose utilizing a braking stabilizer that is oriented in a manner that increases the possibility of successfully capturing and recovering an unmanned aerial vehicle in flight.   

22.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2018/0086481 A1), and Gilchrist, III et al. (US 2012/022318 A1) as applied to claim 1 above, and further in view of Kariv (US 2009/0224097 A1).
23.	Regarding Claim 7, modified Briggs discloses the apparatus as defined in claim 1. 
	Modified Briggs is silent regarding a telescoping arm.
Kariv discloses an unmanned aerial vehicle recovery system (Kariv Abstract and FIGS. 1-3) comprising a telescoping arm operatively coupled between the mast and the braking stabilizer (paras. [0085]-[0090]; telescoping arm 625 operatively coupled between mast 53 and braking stabilizer 35 as seen in FIGS. 1, 3 and 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Briggs to use the arrangement of Kariv, as a known arrangement of a telescoping arm operatively coupled between a mast and braking stabilizer for the purpose of providing means for allowing the overall dimension of an unmanned aerial vehicle recovery apparatus to be reduced and thus benefiting from area efficiency so that the apparatus can be incorporated onto smaller sized platforms for performing UAV recovery (Kariv para. [0090]).

24.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariv (US 2009/0224097 A1), in view of Gilchrist, III et al. (US 2012/022318 A1).
25.	Regarding Claim 9, Kariv discloses a braking stabilizer for stabilization an unmanned aerial vehicle (UAV) during recovery thereof (Abstract and FIG. 1 and 3-5), the braking stabilizer comprising:
	a stem (26),
	a body (35) at a distal end of the stem (26); 
flexible first and second posts of the body extending along a longitudinal direction of the stem (para. [0084]; flexible first 39/539 and second posts 41/541 od body 35 extending along a longitudinal direction of stem 26), and 
a filament extending between the first and second posts to contact and engage a hook of the UAV (paras. [0039]-[0040] and [0078]-[0079]; filament 30 extending between the first and second posts to contact hook 470 of UAV 15 as seen in FIG. 3-5).
	Kariv is silent regarding the stem being flexible. 
Gilchrist discloses an apparatus to stabilize and recover an unmanned aerial vehicle (Gilchrist Abstract, para. [0035] and FIGS. 4A-4D), the apparatus (400) comprising:
	a flexible rod (para. [0038; flexible rod 404 configured to bend in response to forces experienced from recovering UAV 200 as seen in FIGS. 4A-4D).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Kariv as taught by Gilchrist such that the stem is a flexible stem. In doing so, an apparatus for stabilizing and recovering an unmanned aerial vehicle benefits from having the structural flexibility required in mitigating forces experienced by the apparatus during capture of a flying UAV and thereby allowing the apparatus to maintains its structural integrity during the process of recovery and stabilization of the captured UAV.
26.	Regarding Claim 10, modified Kariv discloses the braking stabilizer as defined in claim 9.
	Modified Kariv silent regarding a lead-in chamfer positioned on at least one of the first or second posts. 
	The examiner takes Official Notice that lead-in chamfered parts are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as the examiner takes Official notice that lead-in chamfers are positioned on at least one of the first or second posts is well-known in the art. In doing so, chamfered first and/or second posts of a braking stabilizer benefits from having a reduced weight, reinforced edges as well as reducing the possibility of the UAV or the braking stabilizer to be adversely affected as a result of un-intended close impact between the braking stabilizer and the UAV. 
27.	Regarding Claim 11, modified Kariv discloses the braking stabilizer as defined in claim 9.
	Modified Kariv is silent regarding a chamfer between the stem and the first and second posts. 
The examiner takes Official Notice that chamfered parts are well-known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as the examiner takes Official Notice that the body includes a chamfer between the stem and the first or second posts is well-known in the art. In doing so, the braking stabilizer benefits from having portions that are constructed in a reinforced manner that is conducive to withstanding loads experienced by recovering a UAV and allowing the braking stabilizer to maintain its structural integrity.  
28.	Regarding Claim 12, modified Kariv discloses (see Kariv) the braking stabilizer as defined in claim 9, wherein the body (35) is generally c-shaped (FIG. 5).

29.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariv (US 2009/0224097 A1) and Gilchrist, III et al. (US 2012/022318 A1) as applied to claim 9 above, and further in view of Briggs et al. (US 2018/0086481 A1).
30.	Regarding Claim 13, modified Kariv discloses the braking stabilizer as defined in claim 9, wherein the filament includes a first filament (para. [0074]; first filament 31 as seen in FIG. 4).
	Modified Kariv is silent regarding a second filament arranged parallel to the first filament. 
	Briggs discloses a braking stabilizer for a UAV (Briggs Abstract, paras. [0033] and [0039] and FIGS. 1-2) comprising a second filament arranged parallel to the first filament (filaments 16/26 arranged parallel to one another as seen in FIGS. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Kariv to use the arrangement of Briggs, as a known arrangement of first and second parallel filaments for the purpose of providing additional braking means to restrain and recover an unmanned aerial vehicle. 














Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Yoffe (US 2015/0129716 A1), McGeer et al. (US 2011/0233329 A), Gundlach et al. (US 2013/0082137 A1) and Kunz et al. (US 2016/0144980 A1) disclose unmanned aerial vehicle recovery systems.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       

/Richard R. Green/Primary Examiner, Art Unit 3647